Citation Nr: 1628141	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability, to include as due to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and W. H.

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the VA RO in Nashville, Tennessee.

The record before the Board consists of the Veteran's electronic claims files located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In March 2010, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the electronic claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, an additional remand is required prior to adjudicating the Veteran's claims.


Low Back Disability

The Veteran acknowledged a history of recurrent back pain at entrance to service on a March 1972 report of medical history form.  A March 1972 entrance examination revealed a normal spine.  Accordingly, he is presumed to have been in sound condition upon entry to service unless there is clear and unmistakable evidence that he had a preexisting back injury which was not permanently aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  "Clear and unmistakable" is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Service treatment records document the following relevant evidence: a July 1972 request for evaluation where the Veteran reported low back pain following an auto accident two years prior; a July 1972 consultation report documenting that the Veteran injured his back playing football two years prior; and an October 1972 treatment note reflecting the Veteran was experiencing low back pain, which had been present for approximately two years.

The Veteran's claims were last remanded by the Board in June 2014.  Pursuant to those remand instructions, the RO was to obtain medical opinions regarding the etiology of the Veteran's degenerative disc disease of the lumbar spine, which was diagnosed at a July 2010 VA examination.  Specifically, the remand directives instructed the VA medical professional providing the opinion to first determine whether the Veteran's lumbar spine degenerative disc disease "clearly and unmistakably" preexisted service.  If the medical professional concluded it did, he or she was to provide an additional opinion regarding whether the Veteran's lumbar spine degenerative disc disease was clearly and unmistakably not aggravated by active duty service.  Alternatively, if the medical professional found it did not preexist service, he or she was to opine as to whether the Veteran's lumbar spine degenerative disc disease was caused by or etiologically related to service.  In an August 2014 supplemental medical opinion, a VA medical professional determined that the Veteran's lumbar spine degenerative disc disease clearly and unmistakably preexisted service, yet did not provide a rationale for that conclusion.  As such, that medical opinion is not probative and an additional remand is required to obtain an adequate medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Notably, although the Board had previously requested a medical professional to specifically opine as to whether the Veteran's lumbar spine degenerative disc disease preexisted service, July 1972 x-rays taken during service document the spine was within normal limits.  That same x-ray report indicates the examiner's impression of the Veteran's back pain was due to a chronic mild back strain.  In that regard, the Board concedes that the Veteran's lumbar spine degenerative disc disease did not preexist service; however, an opinion must still be obtained to determine whether any back disability clearly and unmistakably preexisted the Veteran's active duty service.

Left Ankle Disability

The Veteran has claimed he has a left ankle disability due to an altered gait as a result of his low back disability.  Accordingly, the Board's June 2014 remand instructions directed the RO to provide the Veteran with the required regulatory notice regarding the criteria necessary to substantiate a claim under the theory of secondary service connection.  The RO complied with those directives in a January 2015 letter.  A July 2010 VA examination of the left ankle reflects diagnoses of plantar fasciitis and peroneal tendinitis and an x-ray was normal.  In a June 2011 medical opinion, a VA medical professional found there was no evidence the Veteran's peroneal tendinitis and plantar fasciitis was a direct or indirect result of his active duty service because a period of 20 years passed following the Veteran's separation from service before he developed problems in his feet or ankles.  The medical professional also noted that plantar fasciitis and peroneal tendinitis are not uncommon in the middle-age population.  While the Board finds this medical opinion regarding direct service connection to be probative and adequate, there is no medical opinion of record regarding whether the Veteran's left ankle disabilities are due to his back disability.  Accordingly, if, and only if, it is found the Veteran's current low back disability is etiologically related to his service, either directly or based on aggravation, a medical opinion regarding secondary service connection for the left ankle must also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim.

2.  Refer the Veteran's VA claims file to an appropriate VA medical professional, other than the July 2010, June 2011, and August 2014 medical professionals, to obtain an addendum opinion regarding whether the Veteran's low back disability is etiologically related to his active duty service.

The claims file must be made available to and reviewed by the medical professional and he or she must specifically note in the medical opinion whether the Veteran's claims file, to include a copy of this remand, was reviewed.

Following a review of the evidence of record, the medical professional must state:

Whether any back disability clearly and unmistakably existed prior to service.  VA must inform the examiner that "clearly and unmistakably" is an onerous evidentiary burden which means that the evidence is undebatable.

* If the examiner determines that a back disability did clearly and unmistakably exist prior to service, the opinion must address whether there is clear and unmistakable evidence that a preexisting back disability was NOT aggravated by service.  The examiner must be informed that "aggravation" means that the disability was permanently worsened beyond the natural progression of the disease and that temporary or intermittent flare-ups of a preexisting injury during service are insufficient to constitute "aggravation in service," unless the underlying condition itself, as contrasted with mere symptoms, has worsened.

* If the examiner determines that a back disability did not clearly and unmistakably exist prior to service, the opinion must address whether the Veteran's current lumbar spine degenerative disc disease was at least as likely as not (50 percent probability or higher) caused by or etiologically related to his active duty military service.

In making the above determinations, the medical professional's attention is directed to the following service treatment records: (A) a July 1972 request for evaluation noting low back pain following an auto accident two years prior; (B) a July 1972 consultation report noting the Veteran reported injuring his back playing football two years prior; and (C) an October 1972 record noting the Veteran was experiencing low back pain which had been present for approximately two years.

The medical professional is further advised that, despite the history documented in previous medical opinion reports, the evidence of record does not document a motor vehicle accident in 1982 or a baseball injury in 1997 resulting in additional back pain.  Unless specific evidence can be cited, these should not be considered in making the above determinations.

A complete rationale for any opinion expressed must be provided.  If the medical professional cannot provide an opinion without resorting to speculation, he or she must state so and further explain why it is not feasible to provide a medical opinion.

A new VA examination is only required if the medical professional providing the opinion determines one is necessary.

3.  If, and only if, a VA medical professional finds the Veteran's lumbar spine degenerative disc disease was caused by or permanently aggravated by his active duty service, he or she must also provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's left plantar fasciitis or left peroneal tendonitis were caused by the Veteran's lumbar spine degenerative disc disease.

The medical professional must address the Veteran's contentions that his lumbar spine degenerative disc disease caused an altered gait, resulting in a left ankle disability.

A complete rationale for any opinion expressed must be provided.  If the medical professional cannot provide this opinion without resorting to speculation, he or she must state so and further explain why it is not feasible to provide a medical opinion.

A new VA examination is only required if the medical professional providing the opinion determines one is necessary.

4.  If, and only if, new VA examinations are required, the RO must ensure the Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

